   8:20-cv-00520-RGK-PRSE Doc # 8 Filed: 02/09/21 Page 1 of 5 - Page ID # 51




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ALPHONSON VERNELL FRAZIER II,                                 8:20CV520

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

STATE OF NEBRASKA, THE CITY
OF OMAHA MUNICIPAL POLICE
DEPARTMENT, and THE CITY OF
OMAHA FIRE DEPARTMENT,

                     Defendants.


      Plaintiff filed his pro se Complaint (Filing 1) on December 22, 2020, and has
been granted leave to proceed in forma pauperis. The court now conducts an initial
review of the Complaint to determine whether summary dismissal is appropriate
under 28 U.S.C. § 1915(e)(2).

                          I. SUMMARY OF COMPLAINT

     Plaintiff claims he was subjected to illegal searches and seizures and was
unlawfully arrested and detained on several criminal charges.1

             II. APPLICABLE STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. The court must dismiss a complaint or
any portion of it that states a frivolous or malicious claim, that fails to state a claim



      1
        This action is a partial revival of Case No. 8:18CV539, which Plaintiff filed
on November 15, 2018, and which was dismissed without prejudice on April 23,
2019, for lack of prosecution. Other parts of that dismissed case have also been
revived in another action filed on December 22, 2020, Case No. 8:20CV519.
   8:20-cv-00520-RGK-PRSE Doc # 8 Filed: 02/09/21 Page 2 of 5 - Page ID # 52




upon which relief may be granted, or that seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[ ] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                 III. DISCUSSION

       Liberally construing Plaintiff’s Complaint, this is a civil rights action brought
under 42 U.S.C. § 1983 to recover damages for alleged violations of Plaintiff’s rights
under the Fourth Amendment to the United States Constitution.2 To state a claim
under § 1983, a plaintiff must allege a violation of rights protected by the United
States Constitution or created by federal statute, and also must show that the alleged
deprivation was caused by conduct of a person acting under color of state law. West
v. Atkins, 487 U.S. 42, 48 (1988).


      2
        Plaintiff also cites 18 U.S.C. § 242, but this is a criminal statute which does
not provide a private right of action. Other criminal statutes are also referenced
throughout the Complaint, but they likewise do not permit a private lawsuit. In
addition, Plaintiff cites 42 U.S.C. §§ 1985 and 1986, but his allegation fail to show
the existence of the necessary class-based “invidiously discriminatory animus.” See
Larson ex rel. Larson v. Miller, 76 F.3d 1446, 1454 (8th Cir. 1996) (en banc).

                                           2
  8:20-cv-00520-RGK-PRSE Doc # 8 Filed: 02/09/21 Page 3 of 5 - Page ID # 53




       The State of Nebraska is not a “person” under § 1983 and is immune from suit
for damages in federal court under the Eleventh Amendment. Adams v. Nebraska,
No. 4:19CV3083, 2020 WL 1914923, at *2 (D. Neb. Apr. 20, 2020). The other two
named defendants, the City of Omaha Municipal Police Department and the City of
Omaha Municipal Fire Department, are not legal entitles with the capacity to be
sued; they are simply departments of the City of Omaha. See id. But even if
Plaintiff’s Complaint might be treated as having been brought against the City, rather
than against its police and fire departments, no plausible claim for relief is stated.

       To prevail on a claim alleged against the City of Omaha, Plaintiff must show
that the constitutional violation resulted from (1) an official “policy,” (2) an
unofficial “custom,” or (3) a deliberately indifferent failure to train or supervise.
Corwin v. City of Independence, 829 F.3d 695, 699 (8th Cir. 2016). “Official policy
involves ‘a deliberate choice to follow a course of action ... made from among
various alternatives’ by an official who has the final authority to establish
governmental policy.” Jane Doe A By & Through Jane Doe B v. Special Sch. Dist.
of St. Louis Cty., 901 F.2d 642, 645 (8th Cir. 1990) (quoting Pembaur v. City of
Cincinnati, 475 U.S. 469, 483 (1986)). “Alternatively, a plaintiff may establish
municipal liability through an unofficial custom of the municipality by
demonstrating ‘(1) the existence of a continuing, widespread, persistent pattern of
unconstitutional misconduct by the governmental entity's employees; (2) deliberate
indifference to or tacit authorization of such conduct by the governmental entity's
policymaking officials after notice to the officials of that misconduct; and (3) that
plaintiff was injured by acts pursuant to the governmental entity's custom, i.e., that
the custom was a moving force behind the constitutional violation.’ ” Malone v.
Hinman, 847 F.3d 949, 955 (8th Cir. 2017) (quoting Corwin, 829 F.3d at 699-700).
A municipal liability claim based on a theory of inadequate training or supervision
is simply an extension of a claim based on a “policy” or “custom” theory of
municipal liability. Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018).

      Plaintiff's Complaint does not contain any facts from which it might
reasonably be inferred that the City of Omaha is liable for his alleged injuries. “At a
minimum, a complaint must allege facts which would support the existence of an
unconstitutional policy or custom.” Crumpley-Patterson v. Trinity Lutheran Hosp.,
388 F.3d 588, 591 (8th Cir. 2004) (quoting Doe ex rel. Doe v. Sch. Dist. of City of


                                          3
   8:20-cv-00520-RGK-PRSE Doc # 8 Filed: 02/09/21 Page 4 of 5 - Page ID # 54




Norfolk, 340 F.3d 605, 614 (8th Cir. 2003)). “While legal conclusions can provide
the framework of a complaint, they must be supported by factual allegations.” Iqbal,
556 U.S. at 679.

        In particular, Plaintiff’s conclusory allegation that there was a failure to train
police officers and firefighters (see Filing 1 at 3) is not sufficient. “Monell’s rule that
a city is not liable under § 1983 unless a municipal policy causes a constitutional
deprivation will not be satisfied by merely alleging that the existing training program
for a class of employees, such as police officers, represents a policy for which the
city is responsible.” City of Canton, Ohio v. Harris, 489 U.S. 378, 389 (1989). “Only
where a municipality’s failure to train its employees in a relevant respect evidences
a ‘deliberate indifference’ to the rights of its inhabitants can such a shortcoming be
properly thought of as a city ‘policy or custom’ that is actionable under § 1983.” Id.;
see Marsh, 902 F.3d at 752 n. 5.

                                  IV. CONCLUSION

       Plaintiff’s Complaint fails to state a claim upon which relief may be granted,
and is subject to preservice dismissal under 28 U.S.C. § 1915(e)(2). However, the
court on its own motion will give Plaintiff 30 days to file an amended complaint that
states a plausible claim for relief. Otherwise, this action will be dismissed.

      IT IS THEREFORE ORDERED:

          1. Plaintiff shall have 30 days to file an amended complaint in accordance
             with this Memorandum and Order. Failure to file an amended complaint
             within the time specified by the court will result in the court dismissing
             this case without further notice to Plaintiff.

          2. Failure to consolidate all claims into one document may result in the
             abandonment of claims. Plaintiff is warned that an amended complaint
             will supersede, not supplement, his prior pleadings.




                                            4
8:20-cv-00520-RGK-PRSE Doc # 8 Filed: 02/09/21 Page 5 of 5 - Page ID # 55




        3. The court reserves the right to conduct further review of Plaintiff's
           claims pursuant to 28 U.S.C. § 1915(e) in the event he files an amended
           complaint.

        4. The Clerk of the Court is directed to send Plaintiff a Pro Se 15 (Rev.
           12/16) Complaint for Violation of Civil Rights (Non-Prisoner), 3 which
           Plaintiff is encouraged to use in preparing an amended complaint, and
           to follow the instructions contained therein.

        5. The Clerk of the Court is further directed to set a pro se case
           management deadline using the following text: March 11, 2021—
           amended complaint due.

        6. Plaintiff shall keep the court informed of his current address at all times
           while this case is pending. Failure to do so may result in dismissal
           without further notice.

   Dated this 9th day of February, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




   3
       This form is also available online at https://www.ned.uscourts.gov/forms.

                                         5
